DETAILED ACTION
Allowable Subject Matter
Claims 1-26 allowed.
With respect to claims 1-13, the following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed first boss at an outer surface of the gear cover and extending in the second direction and movable with the casing (to accommodate toner), the first boss configured to support a weight of the developing cartridge, the first boss positioned away from the developing roller in the first direction by a first distance and also positioned away from the developing roller in the third direction, a pressure receiving surface positioned further from the developing roller than the first boss is from the developing roller in the third direction and the pressure receiving surface positioned further from the developing roller than the first boss is from the developing roller in the first direction by the first distance or by a second/shorter distance, in combination with the remaining claim elements as set forth in the claims.
With respect to claims 14-26, the following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed first boss at an outer surface of the gear cover and extending in the second direction and movable with the casing (to accommodate toner), the first boss configured to support a weight of the developing cartridge, the first boss positioned away from the developing roller in the first and third directions, and a second boss extending in the second direction and movable with the casing and being positioned at a first outer surface at the one end portion in the second direction of the casing and positioned further from the developing 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Eto et al. (US 2018/0046132) disclose a gear cover with a first boss thereon; Noda et al. (US 2002/0018666) disclose a developer cartridge with a gear cover having first and second bosses thereon; Yuzawa (US 2010/0067947) discloses a drawer unit containing cartridges having a first boss thereon.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW